The opinion of the court was delivered by
Burch, J.:
The action was one to recover damages resulting from laying out a road. A demurrer to the plaintiff’s petition was sustained, and he appeals.
*252Notice of the condemnation proceeding was not received by the owners of land appropriated, and advantage was taken of the statute permitting an application, for damages to be filed within twelve months after location of the road. The county commissioners denied the application and, instead of appealing, the plaintiff commenced an independent action in the district court.
It is familiar law that filing a claim for damages, under the circumstances stated, waives notice, constitutes a general appearance, and waives irregularity in the proceeding. In passing on a claim for damages, the commissioners exercise quasi-judicial power. Their decision stands as a determination of the subject of damages, by the tribunal appointed by law for the purpose. It has all the conclusiveness of a judgment, and cannot be reviewed except in the statutory manner, that is, by appeal (Gen. Stat. 1915, § 8761). Whatever courses were originally open to the plaintiff, he voluntarily came into the road proceeding, and must be satisfied with the remedy applicable to such a proceeding.
The plaintiff says the statute provides for an appeal from an award of damages, and no damages were awarded. Clearly, what the statute does is to give an aggrieved person an appeal from the decision of the commissioners with reference to his claim for damages.
The demurrer was properly sustained, on the ground the petition did not state facts sufficient to constitute a cause of action, and the judgment of the district court is affirmed.